Case: 3:20-cv-00328-jdp Document #: 31 Filed: 01/04/21 Page 1 of 2

   

  
  

co apehalz.é to the Western
Distr eT oe Wisconsin theover ? Ling oF

Complants anc rotons Sin thew courts. Pucs

vant “re Rule 66 Fed BC iv F, and Kule and
at be d. W. Ae y Q laweriEE rea a emergent
motion fer s spe ensionotrules and ret

Fromyodgment i in thes Case. Dente

accede at late< 4 over rudel ot ing dye nce at: tr “aud

    

   

ye Mant &t Can Mow
arque wawer of tolling limits Chumet. TAS
“Owregtarp® wel behand J to a law yer ‘upen ¢
* fps Or as part ofa

eo he sey: we p

ote “EO Cal Seu) da teat a Laie? ee ‘ i 0 nr

‘ge | oui e

yili ho longer be Fring any & motion
iets 2 thS cour¥ unkes S they uy

Bie CUT reat open

   
 

   
  

    
    
 

  

 

  
Case: 3:20-cv-00328-jdp Document #: 31 Filed: 01/04/21 Page 2 of 2

                 

Rie Se
4
LHe i

| moving

COM.

 

PROSE

 

a
wal
et

 

 
